407 F.2d 1325
70 L.R.R.M. (BNA) 2743
NATIONAL LABOR RELATIONS BOARDv.PRICED-LESS DISCOUNT FOODS, INC.
No. 18241.
United States Court of Appeals Sixth Circuit.
Feb. 27, 1969.

Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.


1
SUPPLEMENTAL ORDER.


2
The Court granted enforcement of the order of the Board in this case but remanded the case to the Board for formulation and distribution of an appropriate notice informing the employees of their rights under the statute and the order, including, but not limited to, the right of petition for a decertification election.  405 F.2d 67, (6th Cir., December 20, 1968).


3
The Board added a sentence to the fifth paragraph of the notice to employees as follows:


4
'However, the employees may, at an appropriate time, petition the National Labor Relations Board for an election, pursuant to Section 9(c)(1) of the National Labor Relations Act, providing that all applicable rules, regulations and standards for conducting such an election are met.'The Court finds that the insertion of this quoted sentence is not a satisfactory compliance with the opinion and mandate of this Court.


5
It is order that a revised notice to employees be prepared and forwarded to the employer for posting in which the following paragraph six will be inserted, in lieu of the above-quoted sentence:


6
'Employees, pursuant to Section 9(c)(1) of the National Labor Relations Act, may petition the National Labor Relations Board for an election to decertify and remove the Union as their bargaining representative.  The filing of such a petition can only be done as the voluntary act and choice of the employees and on their own initiative, without coercion, encouragement or assistance from management.  All applicable rules, regulations and standards for conducting such an election must be met.'